
	
		I
		111th CONGRESS
		1st Session
		H. R. 2436
		IN THE HOUSE OF REPRESENTATIVES
		
			May 14, 2009
			Ms. Kosmas introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend the
		  charitable contributions deduction for food inventory, book inventory, and
		  computer technology and equipment.
	
	
		1.Short titleThis Act may be cited as the
			 Charitable Goods Donation Act.
		2.Extension of
			 charitable contributions deduction for food inventory, book inventory, and
			 computer technology and equipment
			(a)Contributions of
			 food inventoryClause (iv) of section 170(e)(3)(C) of the
			 Internal Revenue Code of 1986 is amended by striking December 31,
			 2009 and inserting December 31, 2010.
			(b)Contributions of
			 book inventory to public schoolsClause (iv) of section
			 170(e)(3)(D) of such Code is amended by striking December 31,
			 2009 and inserting December 31, 2010.
			(c)Contributions of
			 computer technology and equipment for educational
			 purposesSubparagraph (G) of section 170(e)(6) of such Code is
			 amended by striking December 31, 2009 and inserting
			 December 31, 2010.
			
